THREADGILL, Judge.
The wife appeals the trial court’s award of rehabilitative alimony and attorney’s fees and its division of marital properties.
We find no abuse of discretion in the award of rehabilitative alimony and in the division of marital properties. However, should the wife not become rehabilitated prior to the expiration of the rehabilitative period, she may file a petition to continue the rehabilitative alimony or convert it to permanent alimony. Lee v. Lee, 309 So.2d 26 (Fla. 2d DCA 1975).
While the court did receive expert testimony as to reasonable attorney’s fees, it failed to fully comply with the requirements of Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985). In Rowe, the supreme court articulated specific guidelines for determining the reasonableness of court awarded attorney’s fees and directed the trial courts to set forth findings in awarding such fees.
We, therefore, affirm the judgment of the trial court in all respects except the award of attorney’s fees. We vacate that award and remand for an evidentiary hearing to determine a reasonable fee consistent with the appropriate guidelines set forth in Rowe.
SCHEB, A.C.J., and HALL, J., concur.